Appellant brought this suit against J. E. Spencer to cancel a lease contract. The Spencer Petroleum Company, Frank Cullinan, J. A. Fisher, C. W. Gilliland, and C. E. Scott were made parties defendant. Tried before the court without a jury, and final judgment rendered decreeing that plaintiff take nothing and adjusting the matters in controversy as well as disposing of all parties by final judgment, from which Skinner appealed.
No briefs for appellant have been filed. No fundamental error appearing, the cause is affirmed.